4. Adaptation of the European Parliament's Rules of Procedure to the Lisbon Treaty (
(FR) Mr President, my machine is not working, but that is not the main thing that I wanted to say.
This report, Mr President, included an amendment that has been withdrawn, Amendment 86. My point of order is based on Rule 24(2) of our Rules of Procedure. As I have had the honour of explaining to you on behalf of a number of my colleagues, this Rule provides for the non-attached Members to appoint one of their own as a delegate to the Conference of Presidents. Following the blocking by the administration, this obligation has not been met since July.
However, it was envisaged, under this Amendment 86, that this provision would be changed in order to let you decide which of the representatives of the non-attached Members should sit in the Conference of Presidents. This, Mr President, is a real disgrace, and I choose my words carefully. It is seen as such by all our colleagues. It would seem that we are the only ones to have the appointment of our representative to the Conference of Presidents imposed on us.
I hope, Mr President, that you will be intent on refusing this option afforded to you by the Socialist Group and the Group of the European People's Party (Christian Democrats) to which you belong.
I understand what you are saying. Would the rapporteur like to say something about this? May I ask the rapporteur to comment?
rapporteur. - Mr President, we do not have to spend a lot of time on this because the Non-Inscrits are not worth spending a lot of time on. We are not voting on this. If they bothered to turn up at the committees to which they are entitled to turn up, they would know that we are not voting on this today but we are going to vote on this in January. I will be sticking to my recommendation that you, Mr President, invite a Non-Inscrit to attend the Conference of Presidents.